                                               November 25, 2019

By ECF and e-mail                                            Application granted. Defendant to be accompanied by an
                                                             adult family member at all times and to return to his
Honorable William H. Pauley III                              residence no later than 8:00 p.m.
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Faizul Hussein, 19 Cr. 40 (WHP)

Dear Judge Pauley:                                                              November 27, 2019

        I write to respectfully request that the Court modify the conditions of Mr. Hussain’s
release to allow him to celebrate Thanksgiving at his brother’s house in Valley Stream, Long
Island, on November 28, 2019. Both the Government and Pretrial Services oppose the request.
Pretrial’s opposition, though, is a matter of policy; that is, it objects to all Thanksgiving visits or
other requests of a social nature for all defendants on home detention or home incarceration. Mr.
Hussain’s Pretrial Services Officer – John Moscato – made clear in responding to this request,
that his objection is not specific to Mr. Hussain, who has been wholly compliant with all the
conditions of his release for over a year. Mr. Hussain’s very strict conditions include home
incarceration, and that he be accompanied by an adult family member at all times whenever he is
outside of his home, including during family visits. Mr. Hussain’s very supportive and
responsible family has been scrupulous in following these conditions, and the adults who have
been accompanying Mr. Hussain (his parents and siblings) also plan on attending the
Thanksgiving gathering. Magistrate Judge Moses granted a similar request last Thanksgiving,
see Docket Entry 10.

                                               Respectfully submitted,


                                               /s/
                                               Martin S. Cohen
                                               Ass’t Federal Defender
                                               (212) 417-8737

Cc:    Peter Davis, Esq., by ECF
       John Moscato, Pretrial Services Officer, by e-mail
